DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-2, 4-5, 7, 9-10, 13, 15-18, and 20 are withdrawn from consideration.  Claim 1 is amended to recite “wherein the first tubular structure defines a circumferential surface proximate the proximal end and further defines a plurality of circumferential apertures through the circumferential surface through which a user may rotate the proximal end of the second structure relative to said first tubular structure” which is a feature that is not present in the elected species D1, FIGS. 20-23.  As a result, claim 1 and its dependent claims do not read on the elected species D1.
Claim 16 is amended to recite “rotating, through two or more circumferential apertures at a proximal end the first tubular dilator, a second structure rotatably coupled to and disposed at least partially within said first tubular dilator such that an electrode disposed on a distal end of said second structure emits an electrical signal into said tissue” which is a feature that is not present in the elected species D1, FIGS. 20-23.  As a result, claim 16 and its dependent claims do not read on the elected species D1.
New claims 20-21 are the only claims that are generic or read on the elected species D1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations in claims 21-22 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,079,883 (Marino)(previously cited), in view of U.S. Patent No. 6,529,774 1.
Marino teaches an apparatus comprising:
an outer dilator (the cannula 402 of Marino) defining an inner lumen;
an electrode structure (the cannula 550 of Marino) disposed at least partially within the inner lumen such that the electrode structure can rotate relative to the outer dilator, wherein the electrode structure defines a proximal end and a distal end; and
an electrode (the electrode 510 of Marino) disposed at the distal end of the electrode structure.
Marino teaches the use of an electrode 510.  It is known in the art to use annular conductors inside of recesses so as to form proximal contacts to connect electrodes to external equipment (col. 10, lines 34-52 and FIGS. 2A-2D of Greene; col. 3, lines 21-61 and FIG. 2 of King; paragraphs 0082-0085, 0108-0111, 0115-0119, 0122-0125, 0157-0158 and FIGS. 1, 7A, 8A, 11A, and 18A of Mercanzini).  It would have been obvious to one of ordinary skill in the art at the time of invention to use annular conductors inside of recesses so as to form proximal contacts, as disclosed by Greene, King, or Mercanzini, in the system of Marino (1) so that the electrode can function as intended, and/or (2) because a connection is required and Greene, King, or Mercanzini teaches one such connection, and/or (3) because it is a simple substitution of one known element for another to obtain predictable results.

With respect to claim 21, the combination teaches or suggests an apparatus comprising:
an outer dilator (the cannula 402 of Marino) defining an inner lumen;
an electrode structure (the cannula 550 of Marino) disposed at least partially within the inner lumen such that the electrode structure can rotate relative to the outer dilator, wherein the electrode structure defines a proximal end and a distal end;
an electrode (the electrode 510 of Marino) disposed at the distal end of the electrode structure;
a circular collar disposed at the proximal end of the electrode structure, wherein the circular collar defines a circumferential recess having an electrode surface in electrical communication with the electrode (the recess with the connecting wire’s surface being the electrode surface of Greene, King, or Mercanzini), wherein the circumferential recess divides the collar into a proximal collar portion and a distal collar portion (the collars on either side of the recess of Greene, King, or Mercanzini);
a proximal electrode marker disposed at the proximal collar portion; and a distal electrode marker disposed at the distal collar portion, wherein the proximal electrode marker, the distal electrode marker, and the electrode are aligned (the orientation lines of Block).
.

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0259108 (Miles)(previously cited), in view of Greene, King, or Mercanzini, and further in view of Block.
Miles teaches a stationary directional dilator (FIGS. 3-4), comprising: a first tubular structure (the outer dilator 48 of Miles); and a second structure (the inner dilator 46 of Miles) rotatably coupled to said first tubular structure, said second structure having a second proximal end, a second distal end configured to be advanced towards said surgical target site, a second inner lumen extending from said second proximal end and to said second distal end, and an electrode (the electrode 204 of Miles) located on said second distal end and configured to transmit an electric signal to said tissue when said electrode is in electrical communication with an intraoperative monitoring system (paragraphs 0059-0060 of Miles).
Miles teaches that the dilators are capable of being in a longitudinally fixed relationship with each other and configured to be, during surgery, rotatable with each other (see also paragraphs 0054-0061 of Miles; FIGS. 3-4 of Miles).  Further, Miles teaches that the electrode 200 on the K-wire 44 may be physically rotated within the patient tissue (paragraph 0059 of 
Miles teaches the use of electrodes 200, 204, and 206.  It is known in the art to use annular conductors inside of recesses so as to form proximal contacts to connect electrodes to external equipment (col. 10, lines 34-52 and FIGS. 2A-2D of Greene; col. 3, lines 21-61 and FIG. 2 of King; paragraphs 0082-0085, 0108-0111, 0115-0119, 0122-0125, 0157-0158 and FIGS. 1, 7A, 8A, 11A, and 18A of Mercanzini).  It would have been obvious to one of ordinary skill in the art at the time of invention to use annular conductors inside of recesses so as to form proximal contacts, as disclosed by Greene, King, or Mercanzini, in the system of Miles because it is a simple substitution of one known element for another to obtain predictable results.
Block teaches the use of orientations lines 40, 42 on dilator tubes 20, 120, 220 and probes 18 along the entire length of such tubes and probes including the connectors (FIGS. 1-3B and 
With respect to claim 21, the combination teaches or suggests an apparatus comprising:
an outer dilator (the outer dilator 48 of Miles) defining an inner lumen;
an electrode structure (the inner dilator 46 of Miles) disposed at least partially within the inner lumen such that the electrode structure can rotate relative to the outer dilator (the above 103 analysis regarding the rotation aspect discussed in Miles), wherein the electrode structure defines a proximal end and a distal end;
an electrode (the electrode 204 of Miles) disposed at the distal end of the electrode structure;
a circular collar disposed at the proximal end of the electrode structure, wherein the circular collar defines a circumferential recess having an electrode surface in electrical communication with the electrode (the recess with the connecting wire’s surface being the electrode surface of Greene, King, or Mercanzini), wherein the circumferential recess divides the collar into a proximal collar portion and a distal collar portion (the collars on either side of the recess of Greene, King, or Mercanzini);
a proximal electrode marker disposed at the proximal collar portion; and a distal electrode marker disposed at the distal collar portion, wherein the proximal electrode marker, the distal electrode marker, and the electrode are aligned (the orientation lines of Block).
.

Response to Arguments
The Applicant’s arguments filed 2/5/2021 have been fully considered.
Specification
In view of the amendments to the abstract filed on 2/5/2021, the objections to the specification are withdrawn.
Drawings
In view of the amendments to the drawings filed on 2/5/2021, the objections to the drawings are withdrawn.
Claim interpretations
In view of the fact that the claim amendments filed on 2/5/2021 cause claims 1-2, 4-5, 7, 9-10, 13, 15-18, and 20 to be withdrawn and claim 3 to be canceled, the issue of claim interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, with respect to these claims is rendered moot.  
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for new claims 21-22.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the fact that the claim amendments filed on 2/5/2021 cause claims 1-2, 4-5, 7, 9-10, 13, 15-18, and 20 to be withdrawn and claim 3 to be canceled, the issue of the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is rendered moot.  
New claims 21-22 are not rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Double patenting rejection
In view of the filing of the terminal disclaimer on 2/5/2021, the double patenting rejection is withdrawn. 
Prior art rejections
The Applicant’s arguments with respect to claims 21-22 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the provisional application (61/715956) of Block supports the subject matter to which the Examiner relies upon.  However, the provisional application (61/612195) of which the present application claims priority does not support all the features of claims 21-22.  Since the provisional application of Block was filed before any application to which the present application claims priority and also supports the subject matter of claims 21-22, Block is prior art against claims 21-22.